                                                                       U.S DISTRICT CiURT
                                                                       ....



                                                                          BRUMSWICK DIV

                                                                       ?ei9 JIJL 23 P[| |:2I
                        3in           tISniteli                                  ^
                      :^ov            ^otttlietn Bisitritt of                        ^
                                      Pntnotouk Biiiioiott

              JASON WARREN MCCLURE,

                        Petitioner,                           CIVIL ACTION NO.: 2:19-cv-16




              WARDEN DERRICK EDGE,

                        Respondent.



                                                  ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.    Dkt. No. 4.      Petitioner Jason McClure


              C'McClure") did not file Objections to this Report and

              Recommendation.


                   Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation, DISMISSES without prejudice McClure's

              Petition for failure to follow this Court's directive, and

              DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.          Additionally, the Court




AO 72A
(Rev. 8/82)
              DENIES McClure in forma pauperis status on appeal.

                  SO ORDERED, this     22l day                        , 2019




                                      HON/ LISA GODBEY WOOD, JUDGE
                                       UN^ED STATES DISTRICT COURT
                                        TuTHERN district of GEORGIA




A0 72A
(Rev. 8/82)
